Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/20/2022 regarding the 35 USC 103 rejections with respect to amended claims 1-4, 6-20 have been fully considered but they are not persuasive.
Applicant argues in page 11 that “the combination of Naruniec and Ko does not teach, suggest or render obvious at least, for example, the newly presented feature of "the geometric information of the first displacement map includes a difference between a vertex position on the first 3D mesh along the first orthogonal axis and a corresponding vertex position on the mean 3D mesh along the first orthogonal axis," as recited in amended independent claim 1.”. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. Naruniec clearly teaches this feature in  col 10 lines 8-17 “the pre-processing module 608 generates the displacement map 610 using the 3D facial geometry 602,… and a neutral facial geometry (not shown) corresponding to the 3D facial geometry 620. In such cases, the displacement map 610 generated by the pre-processing module 608 is a 2D position map representing differences between vertices of the 3D face mesh 602 and the neutral facial geometry of the same facial identity.” Wherein the neutral geometry 624 is a mean 3D mesh. Furthermore col 10 lines 45-50 “subtracts the facial identity-specific neutral facial geometry. The result is the displacement map 610, which can be expressed as Dis(u.sub.i, v.sub.i)=(x.sub.i, y.sub.i, z.sub.i), where (u.sub.i, v.sub.i) represent the UV coordinates of the i-th point in the facial surface and (x.sub.i, y.sub.i, z.sub.i) represents the 3D displacement from the corresponding point in the facial identity-specific neutral facial geometry.”). 
Applicant's remaining arguments regarding Ko or Strietzel, without any evidence in pages 11-12 have been fully considered but they are not persuasive, as none of Ko or Strietzel is relied to teach the feature of “"the geometric information of the first displacement map includes a difference between a vertex position on the first 3D mesh along the first orthogonal axis and a corresponding vertex position on the mean 3D mesh along the first orthogonal axis,"”. In contrast Naruniec readily teaches the features, as set forth above.
Therefore the Examiner maintains that Naruniec in view of  Ko satisfies the requirement of the claim language of claim 1, as  a whole teaching each and every limitations of the claim and stand rejected. For the same reason, amended independent claims 12 and 19 stand rejected. Dependent claims 2-4,6-11, 13-18 and 20 stand rejected for depending on the rejected base claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-4, 6-7, 10-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naruniec et al (US 11222466 B1), and further in view of Ko et al (US 20190147227 A1).
RE claim 1, Naruniec teaches An electronic device, comprising: circuitry (Fig 1#140 col 5 lines 3-5 “Components of the computing device 140, including the memory 144 and the processor 142”) configured to: 
receive a two-dimensional (2D) color image of a human face with a first face expression; obtain a first three-dimensional (3D) mesh of the human face with the first face expression, based on the received 2D color image; generate first texture information for the obtained first 3D mesh based on the received 2D color image (Fig 2, 13, Col 5 lines 36-38“a pre-processing module 202 that processes a normalized input image 200 to generate a 2D texture 204 (also referred to herein as a “texture map”) and a 3D face model 216.”); 
generate a first displacement map based on the obtained first 3D mesh (Fig 6, 13,  Col 9 lines 48-54 “a pre-processing module 608 of the face changing application 146 receives an input image 600, 3D facial geometry (shown as 3D face mesh 602)… and the pre-processing module 608 generates a displacement map 610.”) wherein the first displacement map comprises geometric information associated with vertices on a surface of the first 3D mesh along a corresponding orthogonal axis; 
obtain a mean 3D mesh of the human face with the first face expression, wherein the geometric information of the first displacement map includes a difference between a vertex position on the first 3D mesh along the first orthogonal axis and a corresponding vertex position on the mean 3D mesh along the first orthogonal axis (Naruniec Fig 6,  col 10 lines 8-17 “the pre-processing module 608 generates the displacement map 610 using the 3D facial geometry 602, the rigid motion transformation 604, the camera parameters 606, and a neutral facial geometry (not shown) corresponding to the 3D facial geometry 620. In such cases, the displacement map 610 generated by the pre-processing module 608 is a 2D position map representing differences between vertices of the 3D face mesh 602 and the neutral facial geometry of the same facial identity.” Wherein the neutral geometry 624 is a mean 3D mesh. Furthermore col 10 lines 45-50 “subtracts the facial identity-specific neutral facial geometry. The result is the displacement map 610, which can be expressed as Dis(u.sub.i, v.sub.i)=(x.sub.i, y.sub.i, z.sub.i), where (u.sub.i, v.sub.i) represent the UV coordinates of the i-th point in the facial surface and (x.sub.i, y.sub.i, z.sub.i) represents the 3D displacement from the corresponding point in the facial identity-specific neutral facial geometry.”); 
feed an input comprising the generated first texture information and the generated first displacement map to a neural network, which is trained on an image-to-image translation task (Figs 8, 13, abstract, Col 12 lines 19-26 “the comb network 814 takes the texture map 812 and the displacement map 810 as inputs to an encoder 816 that generates a latent representation 818 and outputs, via one of a number of decoders 820.sub.1-N (individually referred to herein as “a decoder 820” and collectively referred to as “decoders 820”) that decodes the latent representation 818, a swapped texture map 824 and a swapped displacement map 822.”); 
receive an output of the neural network for the fed input, wherein the received output comprises second texture information and a second displacement map; and generate, based on the received output, a second 3D mesh of the human face with a second face expression which is different from the first face expression (Figs 8-9, 13#1308, abstract, Col 15 lines 56-61 “1308, the face changing application 146 applies the vertex displacements of the swapped displacement map to neutral facial geometry corresponding to the particular facial identity to obtain swapped 3D facial geometry. The vertex displacements can be used to deform the neutral facial geometry to generate the swapped 3D facial geometry,…”. Col 16 lines 47-54” the model outputs another texture map and another displacement map associated with a different facial identity, which can then be used along with another neutral facial geometry, the rigid motion transformation, and the camera parameters (or a different rigid motion transformation and camera parameters), to render an image that includes facial geometry and texture associated with the different facial identity.” Col 1 lines 28-32 “the “performance” of an individual, which also is referred to as the dynamic “behavior” of an individual, includes the facial expressions and poses with which the individual appears in the frames of a video or in a standalone image.” And col 11 lines 34-35 “capture all observed expressions and expression(s) that are expected to be swapped to.” Indicate new/different expressions). 
Naruniec is silent RE: a first set of displacement maps wherein the first set of displacement maps comprises a first displacement map along a first orthogonal axis, a second displacement map along a second orthogonal axis, and a third displacement map along a third orthogonal axis, and each of the first set of displacement maps comprises the geometric information, and a second set of displacement maps. However Ko teaches generating a set of displacement maps as gradient images in the horizontal and vertical direction in [0075] “obtains a first gradient image in a horizontal direction or an x-axis direction, and a second gradient image in a vertical direction or a y-axis direction, from the color channel image. The facial verification apparatus obtains the first gradient image by calculating pixel value differences between neighboring pixels in the horizontal direction and presenting the pixel value differences in a form of a map. Similarly, the facial verification apparatus obtains the second gradient image by calculating pixel value differences between neighboring pixels in the vertical direction and presenting the pixel value differences in a form of a map.”
This can equally applied in Naruniec to generate displacement maps in the each of the three orthogonal axes x,y,z as Naruniec readily teaches generating 3D displacements representing the geometric information as the displacement values in the 3 (x,y,z) axes, as in. Naruniec Fig 6, col 10 lines 45-50 “subtracts the facial identity-specific neutral facial geometry. The result is the displacement map 610, which can be expressed as Dis(u.sub.i, v.sub.i)=(x.sub.i, y.sub.i, z.sub.i), where (u.sub.i, v.sub.i) represent the UV coordinates of the i-th point in the facial surface and (x.sub.i, y.sub.i, z.sub.i) represents the 3D displacement from the corresponding point in the facial identity-specific neutral facial geometry.”, mapping the 3D displacement (residual mesh geometry) values to a set of 2D UV maps and generating displacement maps in the each of the orthogonal axis as readily recognized by one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Naruniec a first set of displacement maps wherein the first set of displacement maps comprises a first displacement map along a first orthogonal axis, a second displacement map along a second orthogonal axis, and a third displacement map along a third orthogonal axis, and each of the first set of displacement maps comprises the geometric information, and a second set of displacement maps, as set forth above applying Ko, in order to effectively representing the displacement values in each of the orthogonal axes and thereby increasing system effectiveness and user experience.
 
RE claim 2, Naruniec teaches wherein the first face expression is a neutral face expression, in which face muscles are in a relaxed position and are visibly devoid of an emotional expression (Fig 3, 5, col 5 lines 40-47 “the input image 200 could be a high-definition (HD) resolution image, such as a one megapixel image, including a face that has been normalized. As used herein, normalization refers to an alignment procedure that fits landmarks on a face appearing in an image to match landmarks of a generic face with a neutral expression. As a result, facial features such as the eyes, nose, etc. are at similar locations within the normalized images.”).  
RE claim 3, Naruniec teaches, wherein the second face expression is a face expression, which is different from a neutral face expression and indicates one of a plurality of emotional states (Figs 3, 5, 9 illustrating several known 2nd expression like happy, fear/surprise, anger etc).  
RE claim 4, Naruniec as modified by Ko teaches wherein the circuitry is further configured to: calculate a residual 3D mesh based on subtraction of the obtained mean 3D mesh from the obtained first 3D mesh; and generate the first set of displacement maps based on a UV unwrapping of the calculated residual 3D mesh  (Naruniec Fig 6, col 10 lines 45-50 “subtracts the facial identity-specific neutral facial geometry. The result is the displacement map 610, which can be expressed as Dis(u.sub.i, v.sub.i)=(x.sub.i, y.sub.i, z.sub.i), where (u.sub.i, v.sub.i) represent the UV coordinates of the i-th point in the facial surface and (x.sub.i, y.sub.i, z.sub.i) represents the 3D displacement from the corresponding point in the facial identity-specific neutral facial geometry.”, mapping from 3D displacements (residual mesh geometry) to 2D UV map indicates wrapping to 2D plane, and Ko [0075] generating displacement maps in the each of the orthogonal axis as set forth in rejection of claim 1).  
RE claim 6, Naruniec teaches wherein the neural network is an image- to-image Generative Adversarial Network (GAN) (col 6 lines 10-14 “embodiments may use any technically-feasible models, such as other types of image-to-image translation networks. As shown, the comb network model 205 is an image-to-image translation neural network that generates a swapped 2D texture 204.” Wherein GAN is well known network for image- to-image translation. See applicant cited Choi (Choi, Yunjey, et al. "Stargan: Unified generative adversarial networks for multi-domain image-to-image translation." Proceedings of the IEEE conference on computer vision and pattern recognition. 2018.”) page 8789 col 2).  
RE claim 7, Naruniec teaches wherein the circuitry is further configured to: deform the first 3D mesh of the human face based on UV mapping the second set of displacement maps onto the first 3D mesh; and generate the second 3D mesh based on the deformation (Figs 6-7, col 10 lines 25-35 “A 3D module 622 uses the swapped displacement map 620 and UV coordinates 619 associated with facial geometry to apply the swapped displacement map 620 to deform neutral facial geometry 624 for the same facial identity, producing a swapped facial geometry 626. The UV coordinates 619 indicate correspondences between 2D points in the swapped displacement map 620 and points in 3D space, which can be used to convert the swapped displacement map 620 to 3D displacements that are added to the neutral facial geometry 624 to generate the swapped facial geometry 626.”).  
RE claim 10, Naruniec as modified by Ko teaches wherein the circuitry is further configured to: generate a training dataset comprising a plurality of training samples, each of which comprises a first pair of displacement maps and texture information corresponding to a neutral face expression and a second pair of displacement maps and texture information corresponding to a face expression different from the neutral face expression; and 39Docket No: SYP335115US01 train the neural network on each of the plurality of training samples of the generated training dataset (Naruniec col 12 lines 57- col 13 lines 13, col 6 lines 40-col 7 lines 12, col 10 lines 65- col 11 lines 12 teaching training of the neural network with texture and displacement pairs for a given expression).  
RE claim 11, Naruniec as modified by Ko teaches wherein the generated training dataset comprises the first set of displacement maps, the first texture information, the second set of displacement maps, and the second texture information as a first training sample of the plurality of training samples of the training dataset (col 12 lines 57- col 13 lines 13 and col 6 lines 46-52 wherein the generated texture and displacement maps are added to the network as training sample data sets.).  
Claims 12-15, 18 recite limitations similar in scope with limitations of claims 1, 4, 6-7 and as respective methods and therefore rejected under the same rationale.
Claims 19-20 recite limitations similar in scope with limitations of claims 1 and 6 respectively and therefore rejected under the same rationale. In addition Naruniec teaches A non-transitory computer-readable storage medium configured to store instructions (Fig 1 #144, claim 10).

Claims 8-9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naruniec as modified by Ko and further in view of Strietzel et al (US 20090135177 A1).
RE claim 8, Naruniec teaches wherein the circuitry is further configured to: texture the generated second 3D mesh based on the second texture information; and render the textured second 3D mesh (Figs 8-9, 13, col 15 lines 63-65 “renders an image based on the swapped 3D facial geometry, the swapped texture map, the rigid motion transformation, and the camera parameters.” And col 16 lines 26, 47-54). 
Naruniec is silent RE: as a first blend-shape. However Strietzel teaches [0129] “ the animation rig comprises a blendshape deformation system. In certain embodiments, blendshapes can be created that explicitly define the position of the vertices for a given head animation or facial expression. Starting from a neutral head pose, individual blendshapes can be added with different weights to create a final expression target. A weighted combination of individual blendshapes can advantageously be used to create substantially life-like facial animation that is smooth and continuous.” This can equally applied in Naruniec to render the textured second 3D mesh as a first blend-shape in order to define a customized blend shape model for the user to create photorealistic facial animation, as readily recognized by one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Naruniec as modified by Ko as to render the textured second 3D mesh a first blend-shape, as set forth above applying Strietzel, in order to facilitate create photorealistic facial animation and thereby increasing system effectiveness and user experience.
RE claim 9, Naruniec as modified by Ko and Strietzel teaches wherein the circuitry is further configured to render a blend-shape-based facial animation of the human face based on application of a blending operation on the first blend-shape and a second blend-shape consisting of the first 3D mesh (Strietzel Figs 3C-3G, [0129] ”Starting from a neutral head pose, individual blendshapes can be added with different weights to create a final expression target. A weighted combination of individual blendshapes can advantageously be used to create substantially life-like facial animation that is smooth and continuous.”).
Claims 16-17 recite limitations similar in scope with limitations of claims 8-9 respectively and therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190294868 A1	SYSTEM AND METHOD FOR RECOGNITION AND ANNOTATION OF FACIAL EXPRESSIONS
US 20180253593 A1	VIRTUAL REALITY-BASED APPARATUS AND METHOD TO GENERATE A THREE DIMENSIONAL (3D) HUMAN FACE MODEL USING IMAGE AND DEPTH DATA
US 20160035142 A1	IMAGE-BASED DEFORMATION OF SIMULATED CHARACTERS OF VARIED TOPOLOGY
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                            /Sultana M Zalalee/Primary Examiner, Art Unit 2619